EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of Claims 5 & 17 directed to an invention that was non-elected without traverse.  It is noted that the above claims were previously withdrawn since the claimed subject matter is drawn to an embodiment that was distinct from the elected embodiment.  The claimed subject matter of a “front base comprises a blocking feature” {note Claim 5 for example} only has support in the specification with respect to the non-elected Species A embodiment and therefore Claims 5 and 17 are not proper for rejoinder. 

The application has been amended as follows: 
Cancel Claims 5 & 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
August 14, 2021

/James O Hansen/Primary Examiner, Art Unit 3637